Citation Nr: 0533098	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, now rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1977, with additional service in the reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied a claim for an increased rating for a 
right knee disability (post-operative residuals of a 
meniscectomy of a dislocated right knee with degenerative 
joint disease).  In September 2003, the RO awarded a 
temporary 100 percent rating for the right knee disability 
based on total right knee replacement surgery, effective from 
July 3, 2003, through August 31, 2004.  See 38 C.F.R. § 4.30 
(2005).  The Board remanded the matter in March 2004.  In 
August 2004, the veteran testified before the Board at a 
hearing held at the RO.

The veteran has also raised additional claims for service 
connection for a right hip disability and for a right 
shoulder disability, both as secondary to the service-
connected right knee disability.  The Board refers these 
matters to the RO for its initial consideration, as 
appropriate.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran of any actions required of him.


REMAND

In the judgment of the Board, additional development is 
needed to ascertain the current nature and severity of the 
veteran's service-connected right knee disability.

The veteran underwent a VA examination in connection with his 
claim for an increased rating for his service-connected right 
knee disability in April 2002.  However, he underwent total 
right knee replacement surgery in July 2003.  Since then, VA 
has not examined him.  A post-operative examination is 
essential to evaluate the current level of the right knee's 
disability.  Therefore, on remand, the veteran will undergo a 
thorough examination to assess the right knee disability's 
current nature and severity.

In addition, the veteran has testified that he has received 
medical treatment from a non-VA medical provider (Progressive 
Rehabilitation, Inc., 316-A 10th Avenue East, Cordele, 
Georgia  31015) since his July 2003 VA total right knee 
replacement surgery.  

The veteran has further testified that he eventually 
discontinued receiving treatment from VA sources at some 
point in the year after his July 2003 total right knee 
replacement surgery.  However, as the VA medical records that 
are now associated with the veteran's claims folder are dated 
as recently as early September 2003, the RO should also 
ensure that it has all VA medical records relating to the 
veteran's right knee disability and any associated symptoms 
or diagnoses from September 2003 to the present from the VA 
medical centers in Augusta and Dublin, Georgia.

The Board also notes that the readjudication on remand should 
include consideration of all applicable diagnostic codes and 
legal requirements.  

For instance, separate ratings may be warranted based on 
either limited knee extension or limited knee flexion.  
VAOPGCPREC 9-2004 (Sep. 17, 2004).  

Also, separate ratings are permissible for arthritis with 
limitation of motion of a knee (38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5003, 5010 (2005)) and for instability of a knee 
(38 C.F.R. § 4.71a, DC 5257 (2005)).  See VAOPGCPREC 9-98 
(Aug. 14, 1998) ;VAOPGCPREC 23-97 (July 1, 1997).  

Moreover, when evaluating joints on the basis of limited 
motion, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).  These determinations should be made by an 
examiner and should be portrayed in terms of the additional 
loss in range of motion due to these factors, including with 
repeated use and during flare-ups.  See DeLuca, supra.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of the veteran's 
medical records from any VA sources 
(including the VA medical centers in 
Augusta and Dublin, Georgia) from 
September 2003 to the present; from 
Progressive Rehabilitation, Inc., 316-A 
10th Avenue East, Cordele, Georgia  
31015, from July 2003 to the present; 
and from any other VA or non-VA sources 
that the veteran identifies.

2.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
right knee disability.  Provide the 
claims folder to the examiner.  The 
examiner should examine and discuss all 
aspects of the veteran's right knee 
disability, including ranges of motion, 
pain on motion, endurance, fatigability, 
limitation on repetitive use, and any 
other functional limitations, as well as 
any other related functional orthopedic 
limitations involving any other parts of 
the veteran.

3.  Then, readjudicate the claim for an 
increased rating for a right knee 
disability, including consideration of 
all applicable diagnostic codes and 
legal requirements.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); VAOPGCPREC 9-2004 
(Sep. 17, 2004) (separate ratings may be 
warranted in specific circumstances 
based on either limited knee extension 
or limited knee flexion); DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995) 
(when evaluating joints on the basis of 
limited motion, VA has a duty to 
determine whether the joint in question 
exhibits weakened movement, excess 
fatigability, incoordination, or other 
functional loss, and whether pain limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time).  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


